Citation Nr: 1102650	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA), to 
include from August 16, 1976, to January 19, 1977.
This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
right knee disability was caused by his service-connected 
bilateral foot disability.

2.  The competent evidence of record does not show that the 
Veteran's left knee disability was incurred in or is related to 
his period of active military service or was caused by a service-
connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was proximately due to the Veteran's 
service-connected bilateral foot disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010). 

2.  A left knee disability was not caused by or aggravated by 
active military service and was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In August 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to verify the Veteran's dates of service and to 
schedule him for a VA examination in order to determine the 
etiology of his bilateral knee disabilities.  A remand by the 
Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA obtained the Veteran's 
National Guard records to the extent possible and afforded the 
Veteran with an adequate medical examination in June 2010.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the August 2007 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran was provided with a copy of the 
April 2003 rating decision, the January 2004 statement of the 
case (SOC), the Board's August 2007 remand, and the August 2010 
supplemental statement of the case, which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  The Board acknowledges that the RO did not 
send the Veteran a VCAA notice letter that completely conformed 
to the provisions of the VCAA.  Nevertheless, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the aforementioned decisional documents.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. 
June 16, 2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the 
Veteran with compensation and pension examinations in March 2003 
and June 2010.  VA also associated the Veteran's service 
treatment records (STRs) and post service treatment records with 
the claims file to the extent possible.  In this regard, the 
Board observes that most of the Veteran's STRs are unavailable.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case were more than adequate, as they were predicated on a 
full reading of the available medical records in the Veteran's 
claims file.  The examinations included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that his knee disabilities were caused by 
wearing cheap combat boots during boot camp.  The Veteran claims 
that he received treatment in service for both knees.  At the 
outset, the Board notes that the record does not appear to 
contain all of the Veteran's service treatment records.  It does, 
however, contain several in-service examination reports.  Each of 
these reports, dated from November 1976 to June 1991, contain 
notations that the Veteran's lower extremities were clinically 
normal, and the Veteran denied any history of a knee injury in 
each accompanying report of medical history.  

After service, the Veteran was treated several times at VA 
medical centers for knee pain.  Notes dated April 2005 and 
September 2007 indicate that he likely had degenerative joint 
disease.  However, in April 2009, his diagnosis was changed to 
symptoms consistent with chondromalacia.  X-rays in July 2009 
were normal and revealed that his knee pain was most consistent 
with chondromalacia.  Thereafter, the Veteran's treatment records 
indicate that he was diagnosed with chondromalacia and patellar 
tendonopathy of the right knee and a left knee lateral meniscal 
tear.  Thus, it is clear that the Veteran has a currently 
diagnosed disability to each knee.  
 
VA also afforded the Veteran with compensation and pension 
examinations in March 2003 and June 2010.  The Veteran told the 
March 2003 examiner that he had periodic weakness and giving way 
of his right knee up to several times a week, as well as pain and 
discomfort in both knees.  X-ray results revealed no joint 
effusion, well-maintained joint spaces, and no degenerative 
changes.  The examiner stated that the x-rays' impression was 
normal knees bilaterally.  Nevertheless, the examiner's 
impression was knee pain with possible slight degenerative joint 
disease bilaterally.  He then stated that, considering the 
Veteran's possible foot issues while in the military, it is as 
likely as not that his current knee pain is related to his foot 
conditions that he had in the service.  Because this opinion is 
speculative in referring to the Veteran's "possible" foot 
issues, the Board affords it little probative value.     

The Veteran then presented for his second compensation and 
pension examination in June 2010.  The Veteran described hurting 
both knees in boot camp to the examiner.  He claimed that his 
pain was mild in nature but flared to moderate pain daily.  The 
examiner reviewed the Veteran's complete medical records and 
examined the Veteran before finding that the examination was not 
reliable due to the Veteran's excessive histrionics and excessive 
guarding throughout the examination.  Still, the examiner 
diagnosed the Veteran with diffuse chondromalacia with associated 
tendonopathy of the patellar tendon in his right knee and a 
probable tear of the anterior horn of the lateral meniscus in his 
left knee.

As for etiological opinions, the examiner found that the 
Veteran's right knee disability was at least as likely as not 
secondary to his current service-connected bilateral foot 
disability because his abnormal gait put undue pressure and 
irregular force on the joint of the knee, which can result in 
abnormal tracking and inflammation of the tendon.  He did not 
find that the Veteran's left knee disability was caused by 
service or any service-connected disorder.  Instead, the examiner 
stated that it was less likely than not that the Veteran's left 
knee disorder was secondary to his bilateral foot disorder and 
was more likely due to the Veteran's morbid obesity and age.  
Although the examiner said the physical examination was not 
reliable, the Board still affords the diagnoses and medical 
opinions contained in the examination report significant 
probative value since they do not appear to be totally reliant on 
the Veteran's physical examination.  

Thus, the Board notes that the few available service treatment 
records showed that the Veteran's knees were normal and that he 
denied any history of a knee injury as recently as June 1991.  
The Board further acknowledges that the Veteran's post service 
treatment records indicate that he has currently diagnosed 
disabilities to his right and left knees.  However, the 
compensation and pension examination reports indicate that only 
his right knee should be service-connected as it was at least as 
likely as not caused by the Veteran's service-connected bilateral 
foot disability.  On the other hand, the preponderance of the 
evidence weighs in favor of a finding that the Veteran's left 
knee disability was most likely caused by his age and morbid 
obesity rather than his active military service or any other 
service-connected disability.  Therefore, in light of the 
foregoing, the Board finds the preponderance of the evidence 
weighs in favor of the Veteran's right knee claim but against his 
left knee claim.  Consequently, service connection for only a 
right knee disability is warranted, and the Veteran's appeal is 
granted to that extent.  

Since the preponderance of the evidence weighs against his left 
knee claim, service connection for that disorder is not 
warranted; the Veteran's left knee claim is denied.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is against 
the claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     
ORDER

1.  Entitlement to service connection for a right knee 
chondromalacia and tendinopathy of the right patellar tendon is 
granted.

2.  Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


